Exhibit EMPLOYMENT AGREEMENT Between SUSPECT DETECTION SYSTEMS. INC. And GIL BOOSIDAN THIS EMPLOYMENT AGREEMENT is made and entered into as ofthis 14 day of January, 2010 by and between SUSPECT DETECTION SYSTEMS, INC.,a Delaware corporation having its Principal Office located at 4 Nafeha Street, Jerusalem, Israel 95508 ("SDSS"), and GIL BOOSIDAN. an individual residing at 3333 Henry Hudson Park way,Apartment 1G, Bronx New York 10463 (the "Employee"). W IT N E S S E T H : WHEREAS, SDSS desires to employ the services of the Employee as the Chief Executive Officer of SDSS and the Employee desires to accept such employment, subject to the terms and conditions set forth in this Agreement; NOW.
